                       Case 19-00427   Doc 4   Filed 12/03/19   Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MARYLAND
                                 GREENBELT DIVISION

BRIAN KING, et al.,
                                               :         Case No.: 19-00427
         Plaintiffs,
                                               :
v.
                                               :         State Court Case No. 436977-V
SERV TRUST, et al,.
                                               :
      Defendants,
____________________________________________________________________________

6789 GOLDSBORO LLC,
                                               :
      Plaintiff,
                                               :
v.                                                       State Court Case No. 451611-V
                                               :
SERV TRUST, et al,.
                                               :
    Defendants,
_____________________________________________________________________________

GREGORY B. MYERS,
                                               :
         Counter-Plaintiff,
                                               :
v.                                                       State Court Case No. 436977-V
                                               :
BRIAN KING, et al.,
                                               :
         Counter-Defendants,
                                               :
and
                                               :
TIMOTHY LYNCH, et al.,
                                       :
      Third-Party Defendants
______________________________________________________________________________
                Case 19-00427       Doc 4    Filed 12/03/19     Page 2 of 3




                    NOTICE OF VOLUNTARY DISMISSAL
           OF COUNTER-COMPLAINT AND TIDRD-PARTY COMPLAINT

       COMES NOW Counter-Plaintiff Gregory B. Myers ("Myers"), by and through

undersigned counsel, and, pursuant to F. R. Civ. P. 41, hereby voluntarily dismisses, without

prejudice, his Counter-complaint and Third-Party Complaint filed in the above captioned case.




                                            Respectfully submitted,

                                            GREGORY B. MYERS
                                            By counsel:

                                                ~-1~
                                            Roger C. Simmons, Esq. (Bar No. 04363)
                                            Benjamin J. Andres, Esq. (Bar No. 20534)
                                            Gordon & Simmons, LLC
                                            1050 Key Parkway, Suite 1O1
                                            Frederick, Maryland 21702
                                            (301) 662-9122
                                            (301) 698-0392 (fax)
                                            rsimmons@gordonsimmons.com
                                            Counsel for Gregory B. Myers
                 Case 19-00427        Doc 4    Filed 12/03/19      Page 3 of 3



                                 CERTIFICTE OF SERVICE

       I HEREBY CERTIFY that on this 3rd day of December, 2019, I caused a true and correct
copy of the foregoing to be served upon the following persons via first class mail, postage prepaid:

Eric Pelletier, Esquire
OFFITKURMAN
4800 Montgomery Lane, 9th floor
Bethesda, Maryland 20814

Frank J. Mastro, Esquire
SCHLOSSBERG, MASTRO & SCANLAN
P.O. Box 2067
Hagerstown, Maryland 21742

Maurice B. VerStandig, Esquire
THE VERSTANDIG LAW FIRM, LLC
9812 Falls Road, #114-160
Potomac, Maryland 20854




                                              Benjamin J. Andres
